
	
		II
		112th CONGRESS
		2d Session
		S. 3271
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide all Medicare beneficiaries with
		  the right to guaranteed issue of a Medicare supplemental
		  policy.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Medicare Options Act
			 of 2012.
		2.Guaranteed issue of Medigap policies to all
			 Medicare beneficiaries
			(a)In generalSection 1882(s) of the Social Security Act
			 (42 U.S.C. 1395ss(s)) is amended—
				(1)in paragraph (2)(A), by striking 65
			 years of age or older and is enrolled for benefits under part B and
			 inserting entitled to, or enrolled for, benefits under part A and
			 enrolled for benefits under part B;
				(2)in paragraph (2)(D), by striking who
			 is 65 years of age or older as of the date of issuance and; and
				(3)in paragraph (3)(B)(vi), by striking
			 at age 65.
				(b)Effective date; phase-In authority
				(1)Effective dateSubject to
			 paragraph (2), the amendments made by subsection (a) shall apply to Medicare
			 supplemental policies effective on or after January 1, 2014.
				(2)Phase-in
			 authority
					(A)In generalSubject to subparagraph (B), the Secretary
			 of Health and Human Services may phase in the implementation of the amendments
			 made under subsection (a) in such manner as the Secretary determines
			 appropriate in order to minimize any adverse impact on individuals enrolled
			 under a Medicare supplemental policy prior to January 1, 2014.
					(B)Phase-in period may not exceed 5
			 yearsThe Secretary of Health
			 and Human Services shall ensure that the amendments made by subsection (a) are
			 fully implemented by not later than January 1, 2019.
					(c)Separate premium class
				(1)In generalSubject to paragraph (2), any individuals
			 enrolled under a Medicare supplemental policy pursuant to the amendments made
			 under subsection (a) shall be classified by the issuer as part of a separate
			 premium class.
				(2)LimitThe provision in paragraph (1) shall apply
			 to individuals that enroll under a Medicare supplemental policy prior to
			 January 1, 2019.
				(d)Additional enrollment period for certain
			 individuals
				(1)One-time enrollment period
					(A)In generalIn the case of an individual described in
			 paragraph (2), the Secretary shall establish a one-time enrollment period
			 during which such an individual may enroll in any Medicare supplemental policy
			 of the individual's choosing.
					(B)PeriodThe enrollment period established under
			 subparagraph (A) shall begin on the date on which the phase-in period under
			 subsection (b) is completed and end 6 months after such date.
					(2)Individual describedAn individual described in this paragraph
			 is an individual who—
					(A)is entitled to hospital insurance benefits
			 under part A under section 226(b) or section 226A of the Social Security Act
			 (42 U.S.C. 426(b); 426–1);
					(B)is enrolled for benefits under part B of
			 such Act (42 U.S.C. 1395j et seq.); and
					(C)would not, but for the provisions of and
			 amendments made by this section, be eligible for the guaranteed issue of a
			 Medicare supplemental policy under section 1882(s)(2) of such Act (42 U.S.C.
			 1395ss(s)(2)).
					(3)Outreach planThe Secretary shall develop an outreach
			 plan to notify individuals described in paragraph (2) of the one-time
			 enrollment period established under paragraph (1).
				3.Guaranteed issue of Medigap policies for
			 Medicare Advantage and Medicaid enrollees
			(a)In generalSection 1882(s)(3) of the Social Security
			 Act (42 U.S.C. 1395ss(s)(3)), as amended by section 2, is amended—
				(1)in subparagraph (B), by adding at the end
			 the following new clauses:
					
						(vii)The individual was enrolled in a Medicare
				Advantage plan under part C for not less than 12 months and subsequently
				disenrolled from such plan and elects to receive benefits under this title
				through the original Medicare fee-for-service program under parts A and
				B.
						(viii)The individual—
							(I)is entitled to, or enrolled for, benefits
				under part A and enrolled for benefits under part B;
							(II)was eligible for medical assistance under a
				State plan or waiver under title XIX and was enrolled in such plan or waiver;
				and
							(III)subsequently lost eligibility for such
				medical
				assistance.
							;
				(2)by striking subparagraph (C)(iii) and
			 inserting the following:
					
						(iii)Subject to subsection (v)(1), for purposes
				of an individual described in clause (vi), (vii), or (viii) of subparagraph
				(B), a Medicare supplemental policy described in this subparagraph shall
				include any Medicare supplemental
				policy.
						;
				and
				(3)in subparagraph (E)—
					(A)in clause (iv), by striking
			 and at the end;
					(B)in clause (v), by striking the period at
			 the end and inserting a semicolon; and
					(C)by adding at the end the following new
			 clauses—
						
							(vi)in the case of an individual described in
				subparagraph (B)(vii), the annual, coordinated election period (as defined in
				section 1851(e)(3)(B)) or a continuous open enrollment period (as defined in
				section 1851(e)(2)) during which the individual disenrolls from a Medicare
				Advantage plan under part C; and
							(vii)in the case of an individual described in
				subparagraph (B)(viii), the period beginning on the date that the individual
				receives a notice of cessation of such individual's eligibility for medical
				assistance under the State plan or waiver under title XIX and ending on the
				date that is 123 days after the individual receives such
				notice.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to Medicare supplemental policies effective on or
			 after January 1, 2014.
			4.Enrollment of individuals with end stage
			 renal disease in Medicare Advantage
			(a)In generalSection 1851(a) of the Social Security Act
			 (42 U.S.C. 1395w–21(a)) is amended by striking paragraph (3) and inserting the
			 following:
				
					(3)Medicare Advantage eligible
				individualIn this title, the
				term Medicare Advantage eligible individual means an individual
				who is entitled to benefits under part A and enrolled under part
				B.
					.
			(b)Conforming amendments
				(1)Section 1852(b) of the Social Security Act
			 (42 U.S.C. 1395w–22(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)BeneficiariesA Medicare Advantage organization may not
				deny, limit, or condition the coverage or provision of benefits under this
				part, for individuals permitted to be enrolled with the organization under this
				part, based on any health status-related factor described in section 2702(a)(1)
				of the Public Health Service Act. The Secretary shall not approve a plan of an
				organization if the Secretary determines that the design of the plan and its
				benefits are likely to substantially discourage enrollment by certain MA
				eligible individuals with the
				organization.
						.
				(2)Section 1859(b)(6)(B) of such Act (42
			 U.S.C. 1395w–28(b)(6)(B)) is amended in the second sentence by striking
			 may waive application of section 1851(a)(3)(B) in the case of an
			 individual described in clause (i), (ii), or (iii) of this subparagraph
			 and.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning on or after January 1,
			 2014.
			
